        Case 1:19-cv-01810-CL        Document 36-1       Filed 11/04/20     Page 1 of 9




SUSAN JANE BROWN (OSB #054607)
Western Environmental Law Center
4107 NE Couch St.
Portland, OR 97232
(503) 914-1323 | Phone
brown@westernlaw.org

SANGYE INCE-JOHANNSEN (OSB #193827)
Western Environmental Law Center
120 Shelton McMurphey Blvd, Ste 340
Eugene, Oregon 97401
(541) 778-6626 | Phone
sangyeij@westernlaw.org


                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON
                                   MEDFORD DIVISION



KLAMATH-SISKIYOU WILDLANDS                            Civ. Case No. 19-cv-01810-CL
CENTER, OREGON WILD, CASCADIA
WILDLANDS, and SODA MOUNTAIN
WILDERNESS COUNCIL,                                   FIRST DECLARATION OF GEORGE
                                                      SEXTON

                                        Plaintiffs,

                  vs.

UNITED STATES BUREAU OF LAND
MANAGEMENT, and UNITED STATES FISH
AND WILDLIFE SERVICE,

               Defendants.



I, GEORGE SEXTON, declare and state as follows:

1.     I am the Conservation Director of the Klamath Siskiyou Wildlands Center (“KS Wild”),

and I have worked for KS Wild since 2002. I am also a financial supporter and member of KS

Wild. KS Wild is a registered non-profit corporation in Oregon and I serve as a full-time

PAGE 1 – FIRST DECLARATION OF GEORGE SEXTON
        Case 1:19-cv-01810-CL          Document 36-1       Filed 11/04/20      Page 2 of 9




employee.

2.     I am a member of Oregon Wild, Cascadia Wildlands, and the Soda Mountain Wilderness

Council. I regularly submit comments on behalf of these organizations to the BLM on federal

land management proposals such as the North Landscape logging project that may impact

wildlife, water quality, fire hazard, and other important natural resources.

3.     KS Wild has approximately 3,500 members and 10,000 active supporters. Our members

and supporters are interested in and support KS Wild’s work to protect the forests of the

Klamath-Siskiyou bioregion for their botanical, recreational, scientific, hydrological, and

aesthetic values.

4.     I often hike, camp, photograph, and explore the native mature forests in the Klamath

Falls Resource Area of the Lakeview BLM District. I have definite plans to spend considerable

time in the future using and enjoying native forests on public lands in the Klamath Falls

Resource Area, including the area in and around the North Landscape Project that consists of

native forests providing Northern spotted owl habitat within the Spencer Creek and Jenny Creek

Watershed. I intend to visit forest stands within the Stag and Terminus timber sales found within

the North Landscape Project Area regularly throughout the spring, summer, and fall of 2021 and

2022. I estimate that I have visited BLM forests in this planning area at least 10 times over the

past 5 years.

5.     I have visited and continue to visit these forests to appreciate the natural beauty and

native biodiversity that are unique to native forests. The proposed logging on BLM-managed

forestlands in the North Landscape Project Area will eliminate the forest character that I rely

upon in my professional and personal capabilities. Exhibit A to my declaration is a photograph of

an old growth forest stand in the North Project area along Spencer Creek. While this stand is not



PAGE 2 – FIRST DECLARATION OF GEORGE SEXTON
        Case 1:19-cv-01810-CL          Document 36-1       Filed 11/04/20      Page 3 of 9




proposed for timber harvest, it about 200 feet from a proposed unit and is emblematic of the type

of forest that I use an enjoy and that is at risk from BLM’s timber sale program. It is also very

rare, because there is no comparable forest on nonfederal lands and very little remains on federal

lands here. I declare that the photo is a true and accurate representations of what I observed this

location on November 8, 2019.

6.     I particularly value the native and mature forests in the Spencer Creek Watershed located

within North Project Area. I appreciate this area because of the rarity of native, mature forests in

the surrounding “checkerboard” private land ownership pattern and because of these forests’

regional importance as habitat for rare Pacific fisher and threatened northern spotted owls.

7.     The existence of intact forests that provide much-needed habitat for late-successional

forest-associated wildlife species brings me great joy. Ensuring the continued existence and

distribution of such species is of the utmost importance to me and has directly influenced much

of my personal and professional life. My interest in intact forests and the species that rely on

those forests for habitat would be directly harmed should the late-successional and mature trees

targeted for logging be removed from the forest ecosystem.

8.     The Pacific fisher became a primary focus of KS Wild’s research and advocacy efforts

very early in the history of the organization. KS Wild considers the fisher a key indicator species

for the health of the Klamath-Siskiyou ecosystem, and we are alarmed by the species decline

through its west coast range. We realized in the late 1990s that the west coast fisher would

require additional protection in order to survive, and we subsequently decided to help lead the

effort to list the population under the Endangered Species Act in 2000. For the past 20 years we

have participated in listing petitions, provided technical comments on U.S. Fish and Wildlife

Service documents concerning Pacific fishers, and successfully challenged Fish and Wildlife



PAGE 3 – FIRST DECLARATION OF GEORGE SEXTON
         Case 1:19-cv-01810-CL         Document 36-1       Filed 11/04/20       Page 4 of 9




Service attempts to evade its legal responsibility to protect the species. We have also provided

technical comments to the Bureau of Land Management and Forest Service project planners

concerning hundreds of proposed federal land management project in the Klamath-Siskiyou

bioregion advocating for the retention of habitat benefiting Pacific fishers.

9.      I intend to continue to spend as much time as possible in fisher habitat for both personal

and professional reasons, including recreation and professional study. The drastically reduced

range of this species means that the few remaining viable fisher populations on the West Coast

are located along the Siskiyou Crest and the southern Oregon Cascade Mountain Range. The

North Landscape timber sale project is located where these two Pacific fisher habitat types

converge. I intend to spend at least 40 days in these two habitat zones in the coming year.

10.     In addition to researching and advocating for fisher and Northern spotted owls in my

work with KS Wild, I greatly enjoy hiking, snowshoeing, and sightseeing in fisher and spotted

owl old growth habitat throughout the Klamath-Siskiyou region. I derive deep satisfaction from

knowing that these species still live in these forests and contribute to the ecosystem functions

and biodiversity that make the region so unique. This knowledge contributes to my appreciation

for the forests of this region.

11.     Pursuant to my job as KS Wild’s Conservation Director, I have visited and commented

upon several previous BLM timber sales in the headwaters of Jenny Creek and Spencer Creek in

over the past 18 years. In all that time, this is the most aggressive attempt by the BLM to remove

critical habitat for Northern spotted owls from the landscape that I have seen.

12.     Exhibit B to my declaration is a photo of logging that occurred at the Sweet Vidalia

timber sale, the first timber sale authorized and implemented under the North Landscape Project

Revised Environmental Assessment. This photo shows the removal of a large fire-resilient tree in



PAGE 4 – FIRST DECLARATION OF GEORGE SEXTON
        Case 1:19-cv-01810-CL          Document 36-1         Filed 11/04/20     Page 5 of 9




the foreground, and the retention of small diameter second growth trees immediately behind the

logged stump. While large fire-resilient trees are suitable habitat for northern spotted owls and

Pacific fisher, the small diameter trees are not, and the small trees (and logging-created slash)

create a wildfire hazard. I declare that the photo is a true and accurate representations of what I

observed this location on November 8, 2019.

13.    I have a professional and personal interest in retaining old-growth forests and habitat for

threatened northern spotted owls on these BLM public lands. I will be significantly harmed if the

BLM succeeds in the removal of old-growth forests providing habitat deemed to be “critical” to

the survival and recovery of Northern spotted owl populations by the United States Fish and

Wildlife Service (FWS).

14.    A decision favorable to the plaintiffs in this case would require the BLM and FWS to

accurately account for how the extensive harvest of spotted owl habitat (which is also used by

Pacific fisher) affects the ability of this imperiled species to persist and recover. As I understand

the best available science, spotted owl populations are in steep decline and retaining suitable

habitat is essential to prevent the species from going extinct. BLM and FWS have disregarded

their legal obligations to conserve this species in preparing and authorizing the North Project.


      I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.




Dated: October 28, 2020.               Respectfully submitted,



                                         /s/ George Sexton          .




                                             George Sexton


PAGE 5 – FIRST DECLARATION OF GEORGE SEXTON
Case 1:19-cv-01810-CL   Document 36-1   Filed 11/04/20   Page 6 of 9




  EXHIBIT A
Case 1:19-cv-01810-CL     Document 36-1      Filed 11/04/20   Page 7 of 9




    BLM old-growth forests along Spencer Creek, approximately 200 feet
               from a North Landscape timber harvest unit.
Case 1:19-cv-01810-CL   Document 36-1   Filed 11/04/20   Page 8 of 9




  EXHIBIT B
Case 1:19-cv-01810-CL        Document 36-1       Filed 11/04/20      Page 9 of 9




 Harvest of large diameter fire-resilient tree at the Sweet Vidalia timber sale,
                      North Landscape planning area.
